EXHIBIT 10.10 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of September 16, 2009 is between CreXus Investment Corp., a Maryland corporation (the “Company”), and Annaly Capital Management, Inc., a Maryland corporation (the “Purchaser”). RECITALS WHEREAS, the Purchaser has a substantive, pre-existing relationship with the Company; WHEREAS, the Company has registered shares of its common stock, par value $0.01 per share (“Common Stock”), with the Securities and Exchange Commission pursuant to the registration statement of the Company on Form S-11 (File No. 333-160254) (the “Registration Statement”) pursuant to which the Company intends to conduct a public offering of shares of the Company’s Common Stock (the “Public Offering”); and WHEREAS, the Company desires to issue and sell shares of its Common Stock to the Purchaser on the terms and conditions set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the foregoing recitals and the mutual promises hereinafter set forth, and, other good and valuable consideration, the parties hereto agree as follows: ARTICLE 1 AUTHORIZATION, SALE AND ISSUANCE OF SHARES AND OPTIONS Section 1.1Authorization.Subject to and concurrent with the consummation of the Public Offering, the Company shall issue 4,527,778 shares of Common Stock of the Company (the “Shares”) at a purchase price per share equal to the Public Offering price per share (the “Share Price”). Section 1.2Sale and Issuance of the Shares.Subject to the terms and conditions hereof, the Company shall sell and Purchaser shall purchase the Shares at the Closing (as defined below). ARTICLE 2 CLOSING Section 2.1Closing.The closing (“Closing”) shall only occur immediately before, and shall be subject to, the closing of the Public Offering.Upon the Closing of this transaction, the Purchaser will deliver to the Company a wire transfer of immediately available funds to accounts specified by the Company or certified check in the amount equal to the Share Price multiplied by the number of Shares. Section 2.2Delivery.Subject to the terms of this Agreement, within five (5) days of the Closing, the Company will deliver to the Purchaser the certificates representing the Shares to be purchased by the Purchaser from the Company. ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY Section 3.1Representations and Warranties by the Company.The Company hereby represents and warrants to the Purchaser as of the Closing date as follows: (a)The Company has been duly formed and incorporated and is existing as a corporation in good standing under the laws of the State of Maryland, is duly qualified to do business and is in good standing as a foreign corporation in each jurisdiction in which its ownership or lease of property or assets or the conduct of its business requires such qualification, except where the failure to so qualify would not have a material adverse effect on the business, assets, properties, prospects, financial condition or results of operation of the Company taken as a whole (a “Material Adverse Effect”), and has full corporate power and authority necessary to own, hold, lease and/or operate its assets and properties, to conduct the business in which it is engaged and to enter into and perform its obligations under this Agreement and to consummate the transactions contemplated hereby, and the Company is in compliance in all material respects with the laws, orders, rules, regulations and directives issued or administered by such jurisdictions. (b)The authorized capital stock of the Company is 1,100,000,000 shares of stock, consisting of 1,000,000,000 shares of Common Stock, of which 250,000 shares are issued and outstanding as of the date hereof, and 100,000,000 shares of preferred stock, par value $0.01 per share, of which none are issued and outstanding.All of the issued and outstanding shares of capital stock have been duly and validly authorized and issued and are fully paid and non-assessable, have been issued in compliance with all federal and state securities laws and were not issued in violation of any preemptive right, resale right, right of first refusal or similar right. (c)The Shares have been duly and validly authorized by the Company for issuance and sale pursuant to this Agreement and, when issued and delivered against payment therefor as provided herein, will be duly and validly issued and fully paid and non-assessable, free and clear of any pledge, lien, encumbrance, security interest or other claim. (d)The certificates for the Shares are in due and proper form and the holders of the Shares will not be subject to personal liability by reason of being such holders. (e)This Agreement has been duly authorized, executed and delivered by the Company and constitutes a valid and binding agreement of the Company enforceable in accordance with its terms, except to the extent that enforcement thereof may be limited by bankruptcy, insolvency, reorganization or other laws affecting enforcement of creditors’ rights or by general equitable principles. (f)The management agreement (the “Management Agreement”), dated as of August 31, 2009, between the Company and Fixed Income Discount Advisory Company (the “Manager”), and any amendments thereto, have been duly authorized, executed and delivered by the Company and constitutes a valid and binding agreement of the Company enforceable in accordance with its terms, except to the extent that enforcement thereof may be limited by bankruptcy, insolvency, reorganization or other laws affecting enforcement of creditors’ rights or by general equitable principles. (g)The
